Case 19-11756-KBO Doc10 Filed 08/06/19 Page1of3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

o
In re: | Chapter 7
WESTLAKE PROPERTY HOLDINGS, LLC | Case No. 19-11756 (KBO)
Debtor. |
o
In re: | Chapter 7
PIPELINE — WESTLAKE HOSPITAL, LLC Case No. 19-11757 (KBO)
Debtors, |
o

 

ORDER PURSUANT TO 11 U.S.C. § 333 AND FED. R. BANKR. P. 2007.2
DIRECTING THE APPOINTMENT OF A PATIENT CARE OMBUDSMAN

Upon the consent of above-captioned debtors (the “Debtors”) and Alfred T.

 

Giuliano (the “Chapter 7 Trustee”) for entry of an order directing the appointment of a patient care
ombudsman in the Debtors’ cases, pursuant to Section 333 of title 11 of the United States Code
(the “Bankruptcy Code”), and upon the Court’s consideration of the matter, it is hereby
ORDERED that the Acting United States Trustee for the District of Delaware (the
“U.S. Trustee”) is directed to appoint a patient care ombudsman (the “Ombudsman”) in the
Debtors’ cases pursuant to Section 333 of the Bankruptcy Code. The Ombudsman shall perform
the duties required of a patient care ombudsman, pursuant to Sections 333(b) and (c) of the
Bankruptcy Code, for the shorter of (i) the duration of the Debtors’ chapter 7 cases, or (ii) as to
any particular facility of the Debtors, until it is closed or it is no longer property of the bankruptcy

estates because of the occurrence of the closing date of a sale of such facility or otherwise. The
Case 19-11756-KBO Doc10 Filed 08/06/19 Page 2 of 3

Ombudsman shall perform such duties solely with respect to facilities operated by the Debtors.
The Ombudsman shall not perform, or seek to perform, such duties with respect to any facilities
or business operations of any non-Debtor affiliates of the Debtors.

IT IS FURTHER ORDERED that the Ombudsman may review confidential patient
records pursuant to 11 U.S.C. § 333(c)(1) as necessary and appropriate to discharge the
Ombudsman’s duties and responsibilities under this Order; provided, however, that the
Ombudsman shall protect the confidentiality of all such patient records as required under
applicable non-bankrupicy law and regulations including, but not limited to, the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) and the federal HIPAA privacy regulations
at 45 Code of Federal Regulations.

IT IS FURTHER ORDERED that not later than 60 days after the date of the
appointment, and not less frequently than 60-day intervals thereafter, the Ombudsman shall report
to the Court, after notice to parties in interest, at a hearing or in writing, regarding the quality of

patient care provided to the Debtors’ patients; provided, however, that for each facility the

 

Ombudsman shall prepare a separate report that includes information relevant only to such facility.

In this regard, notice of the foregoing shall be deemed sufficient if the Ombudsman (1) provides

aol + Trudiee, the

such notice to the Debtors, the Debtors’ counsel, the U.S. Trustee, the Department of Justice
(HHS/CMS), and to those parties in interest requesting notice in the Debtors’ chapter 7 cases; and
(2) posts notice as set forth below:

a. For the shorter of (i) the duration of the Debtors’ chapter 7 cases, or (ii) as to
any particular facility of the Debtors, until it is closed or it is no longer property
of the bankruptcy estates because of the occurrence of the closing date of a sale
of such facility or otherwise, the Ombudsman shall post notice of the
forthcoming report(s) at each facility, and to the extent possible, in at least two
locations as determined by the Ombudsman; and
Case 19-11756-KBO Doci10 Filed 08/06/19 Page 3of3

b. The Ombudsman shall post a copy of the applicable written report at each
facility in the same location(s) as the notice of forthcoming written report and
shall keep such report posted until the next report is filed, at which time the
prior report may be removed and replaced with the most recent report.

IT IS FURTHER ORDERED that this Court shall retain jurisdiction over all

matters arising from or related to the implementation or interpretation of this Order.

Date: August ( 2019
Wilmington, Delaware

Aah Cr

THE HONORABLE KAREN B. OWENS
UNITED STATES BANKRUPTCY JUDGE
